Citation Nr: 9912907	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-50 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a skull 
fracture, with headaches and impaired visual acuity, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 10 
percent rating, for residuals of a skull fracture, with 
headaches and impaired visual acuity.  The veteran filed a 
timely notice of disagreement concerning his assigned 
disability rating, and this appeal was initiated.  

The veteran's claim was initially presented to the Board in 
December 1997, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for his service 
connected residuals of a skull fracture, to include headaches 
and impaired visual acuity, currently rated as 10 percent 
disabling.  After this claim was first remanded in December 
1997, the veteran was examined by a VA medical doctor for 
possible vision impairment as a residual of his skull 
fracture.  At the end of this examination, the VA doctor 
reported that the veteran would be scheduled for a CAT scan 
and other testing, and then would be seen again in a month's 
time for follow-up.  However, no testing results or follow-up 
reports are of record.  As these are obviously relevant to 
the veteran's claim, the Board cannot proceed at this time 
without those records, if available.  If the recommended 
testing and follow-up review was never accomplished, that 
should then be completed at this time.  

Therefore, in light of the above, this case is remanded for 
the following additional development:  

1.  The RO should ensure that the claims 
folder contains all pertinent medical 
records, to include the aforementioned 
CAT scan and other testing ordered in the 
April 1998 VA examination.  Also, any 
follow-up examination reports must also 
be obtained.  If these tests and 
subsequent follow-up were never 
performed, the tests must be carried out, 
and the reports of such tests must be 
forwarded to the physician who prepared 
the report of the 1998 eye examination.  
The physician should add a statement to 
the 1998 eye examination report 
commenting on the additional test 
findings.  If the same physician is not 
available, another qualified physician 
should review the reports and comment 
appropriately.

2.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


